BY THE COURT
Epitomized Opinion
Published Only In Ohio Law Abstract
Action was brought in Franklin Common Pleas by Rodgers v. Seeds on guaranty of a lease of a storeroom.
The stipulations upon which the action was founded were as follows:
“This offer is made on condition that present owner and occupant of first oflor and basement remain under lease at $200Jt)0 per month until expiration of first five years of present lease on second floor.”
This agreement was supplemented by the following:
“I, the undersigned, acknowledge myself responsible for damages which may accrue from the neglect and refusal of The Robert L. Saads Company to comply with any of the requirements of the within lease period.
“Signer, June 1, 1922.
“Robert L. Seeds.”
The lease contemplated was not executed by the tenant Who moved out August 1, 1922. On August 29 following Seeds repudiated his guaranty. The amended petition asked for re-cission and damages.
The case went to' trial on claim for damages. Jury allowed $3300, practically the amount claimed. Error was prosecuted by Seeds. The Franklin Court of Appeals, affirming the court below, held:
1. Tenant having moved out of building before suit was brought, no damages can be remitted from date oí filing petition to date of trial.
Attorneys — Williams, Sinks & Williams, for Seeds; W. W. Lucas, for Rodgers, all of Columbus.
2. Prayer for recission of guaranty of rental, resisted by guarantor, cannot be insisted upon to prevent collection of rentals.